Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161845                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 161845
                                                                    COA: 353302
                                                                    Wayne CC: 19-005162-FC
  DWIGHT T. SAMUELS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 9, 2020 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted. Among the issues to be considered, the Court of Appeals shall address:
  (1) whether a trial court is required to hold an evidentiary hearing on the voluntariness of
  a guilty plea that is induced in part by an offer of leniency to a relative, see People v
  James, 393 Mich 807 (1975); and if so, (2) how a trial court is to determine whether an
  offer of leniency to a relative “rendered the defendant’s plea involuntary in fact.” Id.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2021
           s0420
                                                                               Clerk